Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   INDIVIOR INC., INDIVIOR UK LIMITED,
   and AQUESTIVE THERAPEUTICS, INC.,                        Case No. ____________ – Civ

                          Plaintiffs,
                                                                 (Filed Electronically)
                  v.

   AVEVA DRUG DELIVERY SYSTEMS,
   INC., APOTEX CORP., and APOTEX INC.

                          Defendants.


                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs Indivior Inc., Indivior UK Limited, and Aquestive Therapeutics, Inc.

  (collectively, “Plaintiffs”) file this Complaint against Defendants Aveva Drug Delivery Systems,

  Inc., Apotex Corp., and Apotex Inc. (collectively, “Defendants”) and allege as follows:

                                        NATURE OF THE ACTION

         1.      This is an action for patent infringement arising under the Food and Drug Laws and

  Patent Laws of the United States, Titles 21 and 35 of the United States Code, respectively, arising

  from Defendants’ Abbreviated New Drug Application (“ANDA”) to the Food and Drug

  Administration (“FDA”) seeking approval to manufacture, use, and sell a generic version of

  Plaintiffs’ Suboxone® sublingual film prior to the expiration of U.S. Patent Nos. 8,017,150 (“the

  ’150 patent”); 8,603,514 (“the ’514 patent”); 9,687,454 (“the ’454 patent”); and 9,931,305 (“the

  ’305 patent”) (collectively, the “patents-in-suit”).

                                            THE PARTIES

         2.      Plaintiff Indivior Inc. (“Indivior”) is a Delaware corporation having a principal

  place of business at 10710 Midlothian Turnpike, Suite 430, North Chesterfield, VA 23235.


                                                    1
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 2 of 16



         3.      Plaintiff Indivior UK Limited (“Indivior UK”) is a United Kingdom corporation

  having a principal place of business at 103-105 Bath Road, Slough, UK.

         4.      Plaintiff Aquestive Therapeutics, Inc. (“Aquestive”) is a Delaware corporation

  having a principal place of business at 30 Technology Drive, Warren, NJ 07059.

         5.      On information and belief, Aveva Drug Delivery Systems, Inc. (“Aveva”) is a

  Florida corporation having a principal place of business at 3250 Commerce Park Way, Miramar,

  FL 33025.

         6.      On information and belief, Aveva is a wholly owned subsidiary of Apotex Inc.

         7.      On information and belief, Apotex Corp. is a Delaware corporation having a

  principal place of business at 2400 N. Commerce Parkway, Suite 400, Weston, FL 33326.

         8.      On information and belief, Apotex Corp. is a majority-owned subsidiary of Apotex

  Inc.

         9.      On information and belief, Apotex Inc. is a company organized and existing under

  the laws of Canada, with its principal place of business located at 150 Signet Drive, Toronto,

  Ontario, M9L 1T9, Canada.

         10.     On information and belief, Aveva, Apotex Corp., and Apotex Inc. collaborate with

  respect to the development, regulatory approval, marketing, sale, and/or distribution of

  pharmaceutical products. On further information and belief, Aveva, Apotex Corp., and Apotex

  Inc. are agents of each other and/or operate in concert as integrated parts of the same business

  group, and enter into agreements with each other that are nearer than arm’s length.

                                  JURISDICTION AND VENUE

         11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 1338(a), 2201, and 2202.



                                                  2
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 3 of 16



          12.     On information and belief, Aveva is in the business of, inter alia, developing,

  manufacturing, obtaining regulatory approval, marketing, selling, and distributing generic copies

  of branded pharmaceutical products in Florida and throughout the United States.

          13.     This Court has personal jurisdiction over Aveva because of, inter alia, Aveva’s

  incorporation in Florida; Aveva’s principal place of business in Florida; Aveva’s continuous and

  systematic contacts with corporate entities within this Judicial District; Aveva’s purposeful

  availment of the benefits and protections of the laws of Florida; and Aveva’s marketing and sales

  activities in this Judicial District, including, but not limited to, the substantial, continuous, and

  systematic distribution, marketing, and/or sales of generic pharmaceutical products to residents of

  this Judicial District.

          14.     On information and belief, Apotex Corp. is in the business of, inter alia,

  developing, manufacturing, obtaining regulatory approval, marketing, selling, and distributing

  generic copies of branded pharmaceutical products in Florida and throughout the United States.

          15.     This Court has personal jurisdiction over Apotex Corp. because of, inter alia,

  Apotex Corp.’s principal place of business in Florida; Apotex Corp.’s continuous and systematic

  contacts with corporate entities within this Judicial District; Apotex Corp.’s purposeful availment

  of the benefits and protections of the laws of Florida; and Apotex Corp.’s marketing and sales

  activities in this Judicial District, including, but not limited to, the substantial, continuous, and

  systematic distribution, marketing, and/or sales of generic pharmaceutical products to residents of

  this Judicial District.

          16.     On information and belief, Apotex Inc. is in the business of, inter alia, developing,

  manufacturing, obtaining regulatory approval, marketing, selling, and distributing generic copies

  of branded pharmaceutical products in Florida and throughout the United States.



                                                    3
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 4 of 16



          17.     Apotex Inc. has previously consented to personal jurisdiction in this Court in other

  cases. See, e.g., UCB, Inc. et al. v. Apotex Inc., No. 0:18-cv-60846-MGC, D.I. 16 at 3–4 (S.D. Fla.

  May 10, 2018); Amgen Inc. et al. v. Apotex Inc. et al., No. 0:15-cv-61632-JIC, D.I. 47 at 5 (S.D.

  Fla. Oct. 23, 2015). In addition, Apotex Inc. has previously submitted to this Court’s jurisdiction

  and previously availed itself of this Court by filing suit in this jurisdiction and/or by asserting

  counterclaims in other civil actions initiated in this jurisdiction. See, e.g., Apotex Inc. et al. v. Teva

  Pharmaceutical Industries, Ltd. et al., No. 0:13-cv-60601-PAS (S.D. Fla. filed Mar. 14, 2013);

  Apotex Inc. et al. v. Mylan Pharmaceuticals, Inc., No. 0:12-cv-60704-PAS (S.D. Fla. filed Apr.

  20, 2012). Further, Apotex Inc. has previously admitted that this Court has personal jurisdiction

  over both Apotex Corp. and Apotex Inc. See Alcon Manufacturing, Ltd. et al. v. Apotex Inc. et al.,

  No. 1:06-cv-01642-RLY-TAB, D.I. 23 at 7 (S.D. Ind. Dec. 13, 2006) (“Plaintiffs could have

  brought this action in the S.D.Fla. because the S.D.Fla. has personal jurisdiction over both

  Defendants[.] Apotex Corp. has a principal place of business in Weston, Florida, while Apotex

  Inc. is a Canadian corporation that regularly conducts business in Florida. Thus, venue in the

  S.D.Fla. would also be proper.”).

          18.     This Court has personal jurisdiction over Apotex Inc. because of, inter alia, Apotex

  Inc.’s conducting business in Florida; Apotex Inc.’s deriving revenue from conducting business in

  Florida; Apotex Inc.’s maintenance of at least one wholly-owned subsidiary in Florida; and Apotex

  Inc.’s marketing and sales activities in this Judicial District, including, but not limited to, the

  substantial, continuous, and systematic distribution, marketing, and/or sales of generic

  pharmaceutical products to residents of this Judicial District.

          19.     In the alternative, should Apotex Inc. contest jurisdiction in this forum, this Court

  has personal jurisdiction over Apotex Inc. pursuant to Fed. R. Civ. P. 4(k).



                                                      4
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 5 of 16



         20.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400.

                                     THE PATENTS-IN-SUIT

         21.     Plaintiff Aquestive is the lawful owner of the ’150 patent, and Plaintiff Indivior is

  an exclusive licensee of the ’150 patent and holds exclusionary rights to market and sell Suboxone®

  sublingual film in the United States. The ’150 patent, entitled “Polyethylene Oxide-Based Films

  and Drug Delivery Systems Made Therefrom,” was duly and legally issued on September 13, 2011

  naming Robert K. Yang, Richard C. Fuisz, Garry L. Myers, and Joseph M. Fuisz as inventors. A

  true copy of the ’150 patent is attached hereto as Exhibit A.

         22.     Plaintiff Aquestive is the lawful owner of the ’514 patent, and Plaintiff Indivior is

  an exclusive licensee of the ’514 patent and holds exclusionary rights to market and sell Suboxone®

  sublingual film in the United States. The ’514 patent, entitled “Uniform Films for Rapid Dissolve

  Dosage Form Incorporating Taste-Masking Compositions,” was duly and legally issued on

  December 10, 2013, naming Robert K. Yang, Richard C. Fuisz, Garry L. Myers, and Joseph M.

  Fuisz as inventors. A true copy of the ’514 patent is attached hereto as Exhibit B.

         23.     Plaintiff Indivior UK is the lawful owner of the ’454 patent, and Plaintiff Indivior

  is an exclusive licensee of the ’454 patent. The ’454 patent, entitled “Sublingual and Buccal Film

  Compositions,” was duly and legally issued on June 27, 2017, naming Garry L. Myers, Samuel D.

  Hilbert, Bill J. Boone, Beuford Arlie Bogue, Pradeep Sanghvi, and Madhusudan Hariharan as

  inventors. A true copy of the ’454 patent is attached hereto as Exhibit C.

         24.     Plaintiff Aquestive is the lawful owner of the ’305 patent, and Plaintiff Indivior is

  an exclusive licensee of the ’305 patent and holds exclusionary rights to market and sell Suboxone®

  sublingual film in the United States. The ’305 patent, entitled “Uniform Films for Rapid-Dissolve

  Dosage Form Incorporating Taste-Masking Compositions,” was duly and legally issued on April



                                                   5
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 6 of 16



  3, 2018, naming Robert Yang, Richard C. Fuisz, Garry L. Myers, and Joseph M. Fuisz as inventors.

  A true copy of the ’305 patent is attached hereto as Exhibit D.

                               SUBOXONE® SUBLINGUAL FILM

         25.     Plaintiff Indivior is the holder of New Drug Application (“NDA”) No. 22-410 for

  Suboxone® (buprenorphine hydrochloride and naloxone hydrochloride) sublingual film.

         26.     On August 30, 2010, the FDA approved NDA No. 22-410 for the manufacture,

  marketing, and sale of Suboxone® sublingual film for the treatment of opioid dependence. Plaintiff

  Indivior has sold Suboxone® sublingual film under NDA No. 22-410 since its approval.

         27.     The patents-in-suit are listed in FDA’s Approved Drug Products with Therapeutic

  Equivalence Evaluations (the “Orange Book”) as covering Suboxone® sublingual film.

                               THE DRUG APPROVAL PROCESS

         28.     In 1984, Congress enacted the Drug Price Competition and Patent Term Restoration

  Act, commonly known as the “Hatch-Waxman Act” and codified at 21 U.S.C. § 355. The Hatch-

  Waxman Act was intended to balance two important public policy goals. First, Congress wanted

  to ensure that innovator drug manufacturers would have meaningful patent protection and a period

  of marketing exclusivity to enable them to recoup their investments in the development of valuable

  new drugs. Second, Congress sought to ensure that, once the patent protection and marketing

  exclusivity for these drugs expire, consumers would benefit from the availability of lower priced

  generic versions of approved drugs.

         29.     Under 21 U.S.C. § 355(b)(1), the innovator drug manufacturer and NDA applicant

  is required to submit extensive testing and safety information concerning the drug. In addition,

  the NDA applicant must submit information on “any patent which claims the drug for which the

  applicant submitted the application or which claims a method of using such drug and with respect

  to which a claim of patent infringement could reasonably be asserted.” Once the NDA is approved,

                                                  6
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 7 of 16



  the FDA lists this patent information in its Approved Drug Products with Therapeutic Equivalence

  Evaluations, commonly known as the “Orange Book.”

          30.     In contrast, the Hatch-Waxman Act allows ANDA applicants to obtain FDA

  approval for generic versions of previously approved drugs without having to repeat the extensive

  testing required for an NDA. Under 21 U.S.C. § 355(j), ANDAs can rely on FDA’s previous

  findings of safety and efficacy for an approved drug product, if they demonstrate, among other

  things, that the generic drug is bioequivalent to the previously-approved drug.

          31.     When a generic manufacturer submits an ANDA, the FDA conducts a preliminary

  review of the application to ensure it is sufficiently complete to permit a substantive review. See

  21 C.F.R. § 314.101(b)(1). “Receipt of an [ANDA] means that FDA has made a threshold

  determination that the abbreviated application is sufficiently complete to permit a substantive

  review.” Id.

          32.     Under 21 U.S.C. § 355(j)(2)(A)(vii), the ANDA must also include one of the

  following four certifications with respect to each of the patents listed in the Orange Book for the

  previously-approved drug product: (i) that the patent information has not been filed (“Paragraph

  I” certifications); (ii) that the patent has expired (“Paragraph II” certifications); (iii) that the patent

  will expire on a specific date (“Paragraph III” certifications); or (iv) that the “patent is invalid or

  will not be infringed by the manufacture, use, or sale of the new drug for which the application is

  submitted” (“Paragraph IV” certifications).

          33.     Paragraph IV certifications can allow generic manufacturers to obtain FDA

  approval before expiration of the patents listed in the Orange Book.

          34.     If the ANDA includes a Paragraph IV certification, the Hatch-Waxman Act

  requires the ANDA applicant to give notice (“notice of Paragraph IV certification”) to the patent



                                                      7
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 8 of 16



  owner of the factual and legal basis for the applicant’s opinion that patents listed in the Orange

  Book are invalid or will not be infringed, “not later than 20 days after the date of the postmark on

  the notice with which the [FDA] informs the applicant that the application has been filed.” 21

  U.S.C. § 355(j)(2)(B).

         35.     The patent owner can file an infringement action within 45 days of receiving the

  notice of Paragraph IV certification. Such a filing by the patent owner triggers a 30-month

  injunction or stay of the FDA approval, beginning on the date of receipt of the notice. See 21

  U.S.C. § 355(j)(5)(B)(iii). This 30-month period is intended to allow time for judicial resolution

  on the merits of any patent infringement, validity, and/or enforceability claims, before the

  competitor is allowed entry into the market.

         36.     Federal regulations also govern the timing of the notice of Paragraph IV

  certification by directing the generic manufacturer to send such notice “when it receives from FDA

  an acknowledgment letter stating that its [ANDA] is sufficiently complete to permit a substantive

  review.” 21 C.F.R. § 314.95(b).

                                       DEFENDANTS’ ANDA

         37.     Plaintiffs received a letter from Aveva dated February 6, 2019 (the “Notification

  Letter”), stating that ANDA No. 212756 contains a certification pursuant to 21 U.S.C.

  § 355(j)(2)(B)(vii)(IV) (a “Paragraph IV certification”) alleging that the ’150, ’514, ’454, and ’305

  patents are invalid, unenforceable, and/or will not be infringed by the manufacture, use, or sale of

  the generic product proposed in the ANDA.

         38.     The Notification Letter further states that Aveva submitted ANDA No. 212756 to

  the FDA under 21 U.S.C. § 355(j), seeking approval to engage in the commercial manufacture,

  use, and/or sale of buprenorphine hydrochloride and naloxone hydrochloride sublingual film

  (“Defendants’ generic product”) before expiration of the patents-in-suit. On information and
                                                   8
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 9 of 16



  belief, ANDA No. 212756 refers to and relies on Plaintiff Indivior’s NDA for Suboxone®

  sublingual film and purports to contain data showing bioequivalence of Defendants’ generic

  product with Suboxone® sublingual film.

            39.   The Notification Letter included an Offer of Confidential Access (“OCA”) under

  21 U.S.C. § 355(j)(5)(C)(i)(III), and the parties negotiated the terms of access. Under the terms of

  the negotiated OCA, Aveva provided Plaintiffs with portions of ANDA No. 212756. Plaintiffs

  formed a good-faith basis to believe that Defendants infringe at least one claim of each of the

  patents-in-suit based on their review of the portion of ANDA No. 212756 produced to them, but

  the terms of the negotiated OCA prevent Plaintiffs from including the basis for their good-faith

  belief here.

            40.   On information and belief, although Aveva is the party that served the Notification

  Letter and purports to have submitted ANDA No. 212756 to FDA, Aveva, Apotex Corp., and

  Apotex Inc. have assisted with and participated in the preparation and submission ANDA No.

  212756, have provided material support to the preparation and submission of ANDA No. 212756,

  and intend to support the further prosecution of ANDA No. 212756.

            41.   On information and belief, Aveva, Apotex Corp., and Apotex Inc. will benefit, in a

  significant manner, from FDA’s approval of ANDA No. 212756, and will engage and/or be

  involved in the commercial manufacture, use, or sale of Defendants’ generic product.

            42.   Plaintiffs commenced this action within 45 days of receiving the Notification

  Letter.

                                             COUNT I
                    Infringement of the ’150 Patent Under 35 U.S.C. § 271(e)(2)

            43.   Plaintiffs reallege paragraphs 1–42 above as if fully set forth herein.




                                                    9
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 10 of 16



         44.     On information and belief, Defendants’ generic product is covered by one or more

  claims of the ’150 patent, including, but not limited to, claim 1.

         45.     By filing ANDA No. 212756 under 21 U.S.C. § 355(j) for the purposes of obtaining

  approval to engage in the commercial manufacture, use, sale, and/or importation of Defendants’

  generic product prior to the expiration of the ’150 Patent, Defendants have committed an act of

  infringement of at least claim 1 of the ’150 patent under 35 U.S.C. § 271(e)(2).

         46.     Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

  inter alia, an order of this Court that the FDA set the effective date of approval for ANDA No.

  212756 to be a date which is not any earlier than the expiration date of the ’150 patent, including

  any extensions of that date.

                                        COUNT II
        Declaratory Judgment of Infringement of the ’150 Patent Under 35 U.S.C. § 271

         47.     Plaintiffs reallege paragraphs 1–46 above as if fully set forth herein.

         48.     On information and belief, unless enjoined by this Court, Defendants plan and

  intend to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

  importation of Defendants’ generic product immediately following approval of ANDA No.

  212756.

         49.     On information and belief, Defendants’ commercial manufacture of Defendants’

  generic product before the expiration of the ’150 patent would infringe one or more claims of the

  ’150 patent, including, but not limited to, claim 1, under 35 U.S.C. § 271.

         50.     The acts of infringement by Defendants set forth above will cause Plaintiffs

  irreparable harm for which they have no adequate remedy at law, and those acts will continue

  unless enjoined by this Court.




                                                   10
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 11 of 16



                                           COUNT III
                   Infringement of the ’514 Patent Under 35 U.S.C. § 271(e)(2)

         51.     Plaintiffs reallege paragraphs 1–50 above as if fully set forth herein.

         52.     On information and belief, Defendants’ generic product is covered by one or more

  claims of the ’514 patent, including, but not limited to, claim 62.

         53.     By filing ANDA No. 212756 under 21 U.S.C. § 355(j) for the purposes of obtaining

  approval to engage in the commercial manufacture, use, sale, and/or importation of Defendants’

  generic product prior to the expiration of the ’514 patent, Defendants have committed an act of

  infringement of at least claim 62 of the ’514 patent under 35 U.S.C. § 271(e)(2).

         54.     Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

  inter alia, an order of this Court that the FDA set the effective date of approval for ANDA No.

  212756 to be a date which is not any earlier than the expiration date of the ’514 patent, including

  any extensions of that date.

                                        COUNT IV
        Declaratory Judgment of Infringement of the ’514 Patent Under 35 U.S.C. § 271

         55.     Plaintiffs reallege paragraphs 1–54 as if fully set forth herein.

         56.     On information and belief, unless enjoined by this Court, Defendants plan and

  intend to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

  importation of Defendants’ generic product immediately following approval of ANDA No.

  212756.

         57.     On information and belief, Defendants’ commercial manufacture of Defendants’

  generic product before the expiration of the ’514 patent would infringe one or more claims of the

  ’514 patent, including, but not limited to, claim 62, under 35 U.S.C. § 271.




                                                   11
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 12 of 16



         58.     The acts of infringement by Defendants set forth above will cause Plaintiffs

  irreparable harm for which they have no adequate remedy at law, and those acts will continue

  unless enjoined by this Court.

                                           COUNT V
                   Infringement of the ’454 Patent Under 35 U.S.C. § 271(e)(2)

         59.     Plaintiffs reallege paragraphs 1–58 as if fully set forth herein.

         60.     On information and belief, Defendants’ generic product is covered by one or more

  claims of the ’454 patent, including, but not limited to, claim 1.

         61.     By filing ANDA No. 212756 under 21 U.S.C. § 355(j) for the purposes of obtaining

  approval to engage in the commercial manufacture, use, sale, and/or importation of Defendants’

  generic product prior to the expiration of the ’454 patent, Defendants have committed an act of

  infringement of at least claim 1 of the ’454 patent under 35 U.S.C. § 271(e)(2).

         62.     Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

  inter alia, an order of this Court that the FDA set the effective date of approval for ANDA No.

  212756 to be a date which is not any earlier than the expiration date of the ’454 patent, including

  any extensions of that date.

                                        COUNT VI
        Declaratory Judgment of Infringement of the ’454 Patent Under 35 U.S.C. § 271

         63.     Plaintiffs reallege paragraphs 1–62 as if fully set forth herein.

         64.     On information and belief, unless enjoined by this Court, Defendants plan and

  intend to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

  importation of Defendants’ generic product immediately following approval of ANDA No.

  212756.




                                                   12
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 13 of 16



         65.     On information and belief, Defendants’ commercial manufacture of Defendants’

  generic product before the expiration of the ’454 patent would infringe one or more claims of the

  ’454 patent, including, but not limited to, claim 1, under 35 U.S.C. § 271.

         66.     The acts of infringement by Defendants set forth above will cause Plaintiffs

  irreparable harm for which they have no adequate remedy at law, and those acts will continue

  unless enjoined by this Court.

                                          COUNT VII
                   Infringement of the ’305 Patent Under 35 U.S.C. § 271(e)(2)

         67.     Plaintiffs reallege paragraphs 1–66 as if fully set forth herein.

         68.     On information and belief, Defendants’ generic product is covered by one or more

  claims of the ’305 Patent, including, but not limited to, claim 26.

         69.     By filing ANDA No. 212756 under 21 U.S.C. § 355(j) for the purposes of obtaining

  approval to engage in the commercial manufacture, use, sale, and/or importation of Defendants’

  generic product prior to the expiration of the ’305 patent, Defendants have committed an act of

  infringement of at least claim 26 of the ’305 patent under 35 U.S.C. § 271(e)(2).

         70.     Plaintiffs are entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

  inter alia, an order of this Court that the FDA set the effective date of approval for ANDA No.

  212756 to be a date which is not any earlier than the expiration date of the ’305 patent, including

  any extensions of that date.

                                       COUNT VIII
        Declaratory Judgment of Infringement of the ’305 Patent Under 35 U.S.C. § 271

         71.     Plaintiffs reallege paragraphs 1–70 as if fully set forth herein.

         72.     On information and belief, unless enjoined by this Court, Defendants plan and

  intend to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or



                                                   13
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 14 of 16



  importation of Defendants’ generic product immediately following approval of ANDA No.

  212756.

             73.    On information and belief, Defendants’ commercial manufacture of Defendants’

  generic product before the expiration of the ’305 patent would infringe one or more claims of the

  ’305 patent, including, but not limited to, claim 26, under 35 U.S.C. § 271.

             74.    The acts of infringement by Defendants set forth above will cause Plaintiffs

  irreparable harm for which they have no adequate remedy at law, and those acts will continue

  unless enjoined by this Court.

                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs respectfully request that this Court enter:

             A.     A judgment that Defendants have infringed each of the patents-in-suit under 35

  U.S.C. § 271(e)(2) by submitting and maintaining ANDA No. 212756;

             B.     A declaratory judgment that Defendants’ commercial manufacture within the

  United States of Defendants’ generic product would infringe each of the patents-in-suit under 35

  U.S.C. § 271;

             C.     Preliminary and permanent injunctions, restraining and enjoining Defendants, their

  officers, agents, attorneys, affiliates, divisions, successors and employees, and those acting in

  activity or concert with them, from engaging in, causing, or inducing the commercial manufacture,

  use, offer to sell, or sale within the United States, or importation into the United States, of drugs

  and formulations, or from inducing and/or encouraging the use of methods, claimed in the patents-

  in-suit;

             D.     An order that the effective date of any approval of ANDA No. 212756 be a date

  that is not earlier than the expiration of the patents-in-suit, including and extensions thereof and

  any later expiration of exclusivity associated with the patents-in-suit;
                                                    14
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 15 of 16



         E.      A judgment and order finding that this is an exceptional case within the meaning

  of 35 U.S.C. § 285 and awarding to Plaintiffs their reasonable attorneys’ fees;

         F.      A judgment granting Plaintiffs compensatory damages in an amount to be

  determined at trial including both pre-judgment and post-judgment interest if Defendants

  commercially manufacture, use, offer to sell, or sell in the United States, or import into the United

  States, Defendants’ generic product before the expiration of the patents-in-suit, including any

  extensions; and

         G.      Any and all other relief as the Court deems just and proper.


  Dated: March 22, 2019                         Respectfully submitted,

                                                NELSON MULLINS BROAD AND CASSEL
                                                2 South Biscayne Blvd, 21st Floor
                                                Miami, Florida 33131
                                                Telephone: 305.373.9447
                                                Facsimile: 305.995.6403

                                                /s/ Jonathan Etra
                                                Jonathan Etra, Esq.
                                                Florida Bar No.: 0686905
                                                jonathan.etra@nelsonmullins.com
                                                Christopher Cavallo, Esq.
                                                Florida Bar No.: 0092305
                                                chris.cavallo@nelsonmullins.com
                                                Counsel for Plaintiffs

                                                COVINGTON & BURLING LLP
                                                Pro Hac Vice to be Filed
                                                Jeffrey B. Elikan (jelikan@cov.com)
                                                Jeffrey H. Lerner (jlerner@cov.com)
                                                Matthew Kudzin (mkudzin@cov.com)
                                                One CityCenter
                                                850 Tenth Street, NW
                                                Washington, DC 20001
                                                (202) 662-6000

                                                Counsel for Plaintiffs Indivior Inc. and
                                                Indivior UK Limited

                                                   15
Case 0:19-cv-60757-RKA Document 1 Entered on FLSD Docket 03/22/2019 Page 16 of 16




                                     STEPTOE & JOHNSON LLP
                                     Pro Hac Vice to be Filed

                                     James F. Hibey (jhibey@steptoe.com)
                                     1330 Connecticut Avenue, NW
                                     Washington, DC 20036
                                     (202) 429-3000

                                     Jamie Lucia (jlucia@steptoe.com)
                                     1 Market Street
                                     Steuart Tower, Suite 1800
                                     San Francisco, CA 94105
                                     (415) 365-6711

                                     Counsel for Plaintiff
                                     Aquestive Therapeutics, Inc.




                                       16
